Citation Nr: 1201218	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-39 938	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for a burn scar of the right forearm.

2.  Entitlement to service connection for a burn scar of the right hip.

3.  Entitlement to service connection for a burn scar of the right calf/leg.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

      
This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, inter alia, granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective July 26, 2006, but denied service connection for burn scars of the right little finger, right forearm, the right hip, and right calf/leg.  In December 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for diabetes mellitus and the denials of service connection.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Columbia, South Carolina, which certified the appeal to the Board.  

In July 2010, prior to certification of the appeal to the Board, the Veteran indicated that he wished to withdraw from appeal his claims for an initial rating in excess of 20 percent for diabetes mellitus and for service connection for a burn scar of the right little finger.  Hence, the only claims remaining on appeal are those set forth on the title page.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1965 to June 1969.

2.  On November 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the remaining issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the remaining issues on appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


